DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  the word “moistureproofing” used throughout the claims do not appear to exist in any English dictionary, thus certainly does not exist in the English language, so Applicants are invited to use a different word.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the top” and claim 4 recites “the top”. There are lacks of antecedent basis for those limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2019/0198417).

a.	Re claim 1, Huang et al. disclose a moisture-proofing chip on film (COF) package comprising: a base film 110 (see figs. 1-9 and related text; see remaining of disclosure for more details) having a conductive pattern 118 ([005]) formed on one surface thereof and having a solder resist 119 formed on the conductive pattern; and a moisture-proofing tape 130 attached to a top of the solder resist and “configured to block moisture from being delivered to the conductive pattern through the solder resist” (the quoted limitation is considered a functional limitation that tape 130 can performed in view of the fact that it contains the same materials, i.e. PI and/or PET as Applicants’ moisture-proofing tape; see MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”; see also MPEP 2112.01.11 "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)"). 

b.	Re claim 2, the moisture-proofing tape uses one of poly cyclohexylenedimethylene terephthalate (PCT), casting polypropylene (CPP), polyethylene terephthalate (PET), and polyimide (PI) as a base (1341 or 1381; see figs. 5A-6 and related text).

c.	Re claim 3, the moisture-proofing tape comprises: a base (1341 or 1381; see figs. 5A-6 and related text); and an adhesive layer (1342 for base 1341 or 1382 for base 1381) formed under the base and configured to attach (i.e. contributes, directly or indirectly, to attach) the base to a top of the base film.

d.	Re claim 4, the moisture-proofing tape further comprises a coating layer 136 (see at least [0060]) configured to (i.e. capable to or disposed such as to) cover the top of the base.

e.	Re claim 5, the coating layer is made of a material (polyimide or PET) having a moisture-proofing power.

f.	Re claim 6, the coating layer is made of the material (polyimide for example) identical with a material of the base (base 1341 or 1381 are disclosed of being made of polyimide too in at least [0061]-[0063]).

g.	Re claim 9, the moisture-proofing tape is formed to cover an area restricted by the top of the solder resist (explicit on figs. 1-2; see also at least [0052]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0198417).

a.	Re claim 7, Huang et al. disclose all the limitations of claim 1 as stated above including that a chip 120 electrically connected to the conductive pattern is mounted on the one surface of the base film, and the moisture-proofing tape is formed to cover the semiconductor chip and the solder resist (see fig. 8), except explicitly that chip 120 is a semiconductor chip. However, the invention of Huang is to improve semiconductor chip-on-film packages as evidenced from at least [0003]-[0005]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided chip 120 as a semiconductor chip, and this as a non-inventive step of providing such a chip as implicitly implied by [0003]-[0005] or taking advantage of the well-established and low-cost semiconductor (especially silicon) manufacturing technology. 

b.	Re claim 8, Huang et al. disclose all the limitations of claim 7 as stated above including a potting material 150 ([0056]) is further formed on a side of the semiconductor chip, and the potting material surrounds the semiconductor chip and fixes the semiconductor chip, except explicitly that the potting material is a resin. However, it is conventionally known in the art to use resin materials for underfill materials, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used a resin material for underfill 150, and this as a non-inventive step of using a known material for its known purpose (see MPEP 2144.07)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko et al. (US 2019/0287931) disclose a structure similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899